 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ESMELING L. BAHENA,                             Case No. 1:20-cv-00618-NONE-SKO (PC)

12                        Plaintiff,
13            v.                                      ORDER DIRECTING THE CLERK OF
                                                      THE COURT TO CLOSE CASE
14    D. ROHRDANZ,
15                        Defendant.
16

17          The parties have filed a stipulation of dismissal with prejudice pursuant to Federal Rule of

18   Civil Procedure 41(a)(1). (Doc. 38.) The rule provides that a “plaintiff may dismiss an action

19   without a court order by filing . . . a stipulation of dismissal signed by all parties who have

20   appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Once a stipulation under Rule 41(a)(1) is properly

21   filed, no order of the court is necessary to effectuate dismissal; the dismissal is effective

22   automatically. See Com. Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).

23          Because the parties have filed a stipulation of dismissal, signed by all parties or their

24   counsel of record, this action has terminated. Accordingly, the Court DIRECTS the Clerk of the

25   Court to close this case.

26   ///

27   ///

28   ///
 1            As set forth on the record during the settlement conference held on May 6, 2021, and

 2   pursuant to the parties’ stipulation, (Doc. 38 at 2), the Court retains jurisdiction over the parties’

 3   settlement agreement to enforce its terms, including consideration of any motion related thereto,

 4   (see Doc. 37).

 5
     IT IS SO ORDERED.
 6

 7   Dated:     June 22, 2021                                       /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                         2
